          Case 2:13-cv-01591-DJH-DMF Document 286 Filed 01/04/19 Page 1 of 3



 1   Anthony J. Fernandez (Bar No. 018342)
     Dustin A. Christner (Bar No. 019707)
 2   Alyssa R. Illsley (Bar No. 032956)
     QUINTAIROS, PRIETO, WOOD & BOYER, P.A.
 3   2390 E. Camelback Road, Suite 440
     Phoenix, Arizona 85016
 4   Telephone: (602) 954-5605
     Facsimile: (602) 954-5606
 5   afernandez@qpwblaw.com
     dustin.christner@qpwblaw.com
 6   alyssa.illsley@qpwblaw.com
     Attorneys for Defendants Corizon Health, Inc.,
 7   Smalley, Ende, Riaz, Rojas, Lewis, Tucker,
 8                        IN THE UNITED STATES DISTRICT COURT
 9                               FOR THE DISTRICT OF ARIZONA
10   David M. Garcia,                                Case No. CV-13-1591-PHX-DJH (DMF)
11                      Plaintiff.
                                                     DEFENDANTS CORIZON HEALTH,
12   v.                                              INC.’S NOTICE OF SERVICE OF
                                                     SECOND AMENDED NOTICE OF
13   Charles L. Ryan, et al.,                        DEPOSITION OF WALE
                                                     OLUKANMI, PA-C
14                    Defendants.
15
16             Defendant, Corizon Health, Inc., by and through undersigned counsel, hereby

17   gives notice that it served Plaintiff David Garcia and Defendants Jasso, Pacheco,

18   Thompson, Ryan, Thomas, Moody, Runge, Puri, Luker, Kokemor and McCutcheon with

19   its Second Amended Notice of Deposition of Wale Olukanmi, PA-C. via U.S. Mail and

20   Electronic Mail on January 4, 2019.

21            DATED this 4th day of January, 2019.
22                                         QUINTAIROS, PRIETO, WOOD & BOYER, P.A.
23
24                                         By /s/Anthony J. Fernandez
                                              Anthony J. Fernandez
25                                            Dustin A. Christner
                                              Alyssa R. Illsley
26                                            Attorneys for Defendants Corizon Health, Inc.,
                                              Smalley, Ende, Riaz, Rojas, Lewis, Tucker
27
28
       Case 2:13-cv-01591-DJH-DMF Document 286 Filed 01/04/19 Page 2 of 3



 1                                CERTIFICATE OF SERVICE
 2
           I hereby certify that on this 4th day of January, 2019, I electronically transmitted the
 3
     foregoing with the Clerk of the Court using the CM/ECF system for filing, with copies
 4
     submitted by electronic mail and U.S. mail to the following recipients:
 5
                                        Robert T. Mills
 6
                                        Sean A. Woods
 7                          ANGELINI MILLS WOODS + ORI LAW
                               5055 North 12th Street, Suite 101
 8                                    Phoenix, AZ 85014
 9                                docket@millsandwoods.com
                              Attorneys for Plaintiff David Garcia
10
11
                              Mark Brnovich, Attorney General
12                      Michelle Lombino, Assistant Attorney General
                        OFFICE OF THE ATTORNEY GENERAL
13                                 2005 N. Central Avenue
                                  Phoenix, AZ 85004-1592
14                              michelle.lombino@azag.gov
15                                Attorneys for Defendants
         Charles Ryan, J. Kokemor, C. Thomas, Robert Runge, Mitchell Patrick, COIII
16    McCutcheon, Jawad Riaz, Minerette Jasso, Martin Pacheco, Ian Thompson, C. Thomas,
                   Chris Moody, Robert Runge, Ashis Puri and Randy Luker
17
18
                                        Kevin C. Nicholas
19                                       Michael B. Smith
20                       LEWIS BRISBOIS BISGAARD & SMITH LLP
                                      Phoenix Plaza Tower II
21                             2929 North Central Ave. Suite 1700
                                  Phoenix, Arizona 85012-2761
22                              Kevin.Nicholas@lewisbrisbois.com
23                              Michael.Smith@lewisbrisbois.com
                           Attorneys for Defendant Thomas Rawa, M.D.
24
25
26
27
28

                                                 2
      Case 2:13-cv-01591-DJH-DMF Document 286 Filed 01/04/19 Page 3 of 3



 1                                       Randy J. Aoyama
                                          Bradley L. Dunn
 2
                                HINSHAW & CULBERTSON LLP
 3                             2375 East Camelback Road, Suite 8516
                                        Phoenix, AZ 85016
 4                                  raoyama@hinshawlaw.com
 5                                   bdunn@hinshawlaw.com
                                        Attorneys for Baker
 6
     By: /s/Barbara McKinley
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
